            Case 1:20-cv-00391-AWI-GSA Document 18 Filed 02/03/21 Page 1 of 1



1

2

3

4

5                               UNITED STATES DISTRICT COURT
6                                EASTERN DISTRICT OF CALIFORNIA
7

8    CHRISTOPHER HEIM,                              1:20-cv-00391-AWI-GSA-PC
9                  Plaintiff,                       ORDER STRIKING MOTION FOR
                                                    LACK OF SIGNATURE
10         vs.                                      (ECF No. 14.)
11   JANE DOE, et al.,
12                 Defendants.
13

14          Christopher Heim (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
15   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
16   commencing this action on March 11, 2020. (ECF No. 1.) On May 14, 2020, Plaintiff filed the
17   First Amended Complaint as a matter of course. (ECF No. 13.) The First Amended Complaint
18   awaits the court’s screening under 28 U.S.C. § 1915.
19          On December 21, 2020, Plaintiff filed a motion to amend the complaint. (ECF No. 14.)
20   Plaintiff’s motion is unsigned. All filings submitted to the court must bear the signature of the
21   filing party. Local Rule 131; Fed. R. Civ. P. 11(a). Accordingly, IT IS HEREBY ORDERED
22   that Plaintiff's motion to amend, filed on December 20, 2020, is STRICKEN from the record for
23   lack of signature.
24
     IT IS SO ORDERED.
25

26      Dated:     February 2, 2021                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
